Exhibit 10.14
 
SEPARATION AND RELEASE AGREEMENT
 
This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between ROGUE WAVE SOFTWARE, INC. (“Rogue Wave”) and JAMES M. SMITH (“Mr.
Smith”) (collectively “parties”) as of the Execution Date of this Agreement
defined in paragraph 24 below.
 
WHEREAS, effective as of January 7, 2002, Mr. Smith tendered his resignation as
Executive Vice President, Worldwide Sales and any and all other positions he may
have held as an employee or officer of Rogue Wave and any of its corporate
affiliates, parents or subsidiaries;
 
WHEREAS, Mr. Smith tendered his resignation voluntarily and at his sole election
and discretion; and
 
WHEREAS, Rogue Wave has accepted the resignation tendered by Mr. Smith;
 
WHEREAS, the parties wish to make the separation amicable but conclusive on the
terms and conditions set forth herein; and
 
WHEREAS, Mr. Smith accepts the benefits of this Agreement with the
acknowledgment that by its terms he has been fully and satisfactorily
compensated.
 
II.    COVENANTS
 
NOW THEREFORE, in consideration of the above set forth recitals which are
incorporated herein by reference and the mutual promises and covenants contained
in this Agreement, it is hereby agreed by and between the parties hereto as
follows:
 
1.  RESIGNATION.    Mr. Smith has tendered and Rogue Wave has accepted Mr.
Smith’s resignation as Executive Vice President, Worldwide Sales and any and all
other positions he may have held as an employee or officer of Rogue Wave and any
of its corporate affiliates, parents or subsidiaries, effective as of January 7,
2002 (“Separation Date”).
 
2.  CONSIDERATION.    Although Rogue Wave has no policy or procedure requiring
payment of any severance benefits, Rogue Wave agrees to the following as part of
this Agreement:
 
a.  Lump Sum Payment.    Rogue Wave agrees to pay Mr. Smith $112,500, less all
legally required deductions and required withholdings (“Lump Sum Payment”). The
Lump Sum Payment shall be made in a one-time, lump sum payment within 14 days of
the Execution Date of this Agreement. The Lump Sum Payment shall be by check and
delivered by mail, overnight delivery, or hand delivery, at the sole option of
Rogue Wave. The parties agree that 25% of the Lump Sum Payment is made solely in
consideration of Mr. Smith executing and not revoking the ADEA Waiver and
Release set forth in paragraph 12 below.
 
b.  Insurance.    Mr. Smith acknowledges that Rogue Wave has provided him with a
COBRA notification form setting forth his rights and responsibilities with
regard to COBRA coverage. Should Mr. Smith timely elect to continue coverage
pursuant to



1



--------------------------------------------------------------------------------

COBRA, Rogue Wave agrees to pay Rogue Wave’s insurance carrier on a monthly
basis for a period beginning February 1, 2002 and concluding July 31, 2002
(“COBRA Payment Period”) unless this obligation is terminated earlier as set
forth in this Agreement, for the COBRA premiums to be paid for Mr. Smith in
order to maintain health insurance coverage during the COBRA Payment Period that
is substantially equivalent to that which Mr. Smith received immediately prior
to the Separation Date. Should Mr. Smith obtain employment during the COBRA
Payment Period, Rogue Wave’s obligation under this paragraph shall forever cease
upon the expiration of the waiting period (if any) for entitlement to insurance
coverage through Mr. Smith’s new employer, Mr. Smith agrees to notify Rogue Wave
in writing in the event that Mr. Smith obtains employment. In any event, and
notwithstanding any provision to the contrary on this paragraph, Rogue Wave’s
obligations under this paragraph shall forever cease no later than by the end of
the COBRA Payment Period.
 
c.  Stock Option Acceleration.    Pursuant to the terms of Mr. Smith’s offer
letter and in consideration of the covenants and releases set forth in this
Agreement, vesting of the stock options granted to Mr. Smith under Rogue Wave’s
1996 Equity Incentive Plan (the “Option”) shall accelerate such that
six-forty-eighths (6/48ths) of the shares under the option shall vest and become
exercisable during the six months following the Separation Date. 1/48ths of the
Option shall vest and become exercisable on each of February 7, 2002, March 7,
2002, April 7, 2002, May 7, 2002, June 7, 2002, and July 7, 2002, provided that
Mr. Smith signs and does not revoke any part of this Agreement and continues to
abide by the provisions contained herein. Except for the acceleration set forth
in the preceding sentence, all other terms of the Stock Option Agreement and the
Plan shall govern the Option. Rogue Wave makes no representation as to the tax
consequences to Mr. Smith, if any, associated with the acceleration of a portion
of the shares under the Option.
 
3.  OTHER COMPENSATION.    Except as expressly provided herein, Mr. Smith
acknowledges and agrees that Mr. Smith will not receive (nor is Mr. Smith
entitled to receive) any additional consideration, compensation, payments,
bonuses, commissions, reimbursements, incentive payments, stock, equity
interests, stock options, or benefits of any kind. Mr. Smith further
acknowledges and agrees that on or before the Separation Date, Rogue Wave paid
to Mr. Smith in full any and all wages, salary, accrued but unused vacation,
floating holiday accrued but not taken, personal time off, commissions, bonuses,
stock options, incentive payments and compensation due and owing, if any, as of
the Separation Date.
 
4.  DENIAL OF LIABILITY.    The parties acknowledge that any payment by Rogue
Wave and any release by Mr. Smith pursuant to this Agreement are made to ensure
that the separation is amicable, that in making any such payment or release,
Rogue Wave and Mr. Smith in no way admit any liability to each other and that
they expressly deny any such liability.
 
5.  NONDISPARAGEMENT.    Mr. Smith and Rogue Wave agree that neither party will
at any time disparage the other to third parties in any manner likely to be
harmful to the other party, their business reputation, or the personal or
business reputation of its directors, shareholders and/or employees.
Notwithstanding the prohibition in the preceding sentence, each party shall
respond accurately and fully to any question, inquiry, or request for
information when required by legal process.



2



--------------------------------------------------------------------------------

 
6.  ROGUE WAVE PROPERTY.    Prior to the Separation Date, Mr. Smith agrees to
return to Rogue Wave all Rogue Wave documents in whatever form (and all copies
thereof) and any and all other Rogue Wave property in Mr. Smith’s possession,
custody or control, including, but not limited to, financial information,
customer information, customer lists, employee lists, Rogue Wave files, notes,
contracts, contracts, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, software, tangible
property, including any computer equipment, cellular telephones, pagers, credit
cards, entry cards, identification badges and keys, and any materials of any
kind which contain or embody any proprietary or confidential material of Rogue
Wave (and all reproductions thereof in any form including electronic or paper).
 
7.  CONFIDENTIALITY/NON-DISCLOSURE.    Mr. Smith and Rogue Wave acknowledge that
confidentiality and nondisclosure are material considerations for the parties
entering into this Agreement. Mr. Smith acknowledges, represents, and agrees
that he has not and will not discuss the terms or provisions of the Agreement
with any current or former Rogue Wave employee. As such, the provisions of this
Agreement shall be held in strictest confidence by Mr. Smith and Rogue Wave and
shall not be publicized or disclosed in any manner whatsoever, including but not
limited to, the print or broadcast media, any public network such as the
Internet, any other outbound data program such as computer generated mail,
reports or faxes, or any source likely to result in publication or computerized
access. Notwithstanding the prohibitions in this paragraph 7: (a) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (b) Rogue Wave may
disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; (c) Rogue Wave may disclose this
Agreement upon request from any government entity; and (d) the parties may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.
 
8.  BUSINESS EXPENSE REIMBURSEMENT.    Rogue Wave agrees to reimburse Mr. Smith
for those reasonable business expenses he necessarily incurred in his capacity
as a Rogue Wave employee as of the Separation Date consistent with Rogue Wave’s
policies in this regard. Mr. Smith acknowledges and agrees that Rogue Wave will
not reimburse him for any expenses he incurred after the Separation Date. Mr.
Smith must submit the necessary documentation establishing the amount, date and
reason for expenses he incurred and for which he seeks reimbursement no later
than 15 days after the Separation Date.
 
9.  REFERENCES.    To coordinate Rogue Wave’s response to any inquiries from
prospective employers seeking employment references concerning Mr. Smith, Mr.
Smith agrees to direct such prospective employers exclusively to the Rogue Wave
Director of Human Resources. Should the Director of Human Resources receive an
inquiry, the Director (or an authorized agent acting on behalf of the Director)
shall confirm Mr. Smith’s period of employment with Rogue Wave, the position he
held, and the latest salary that he received as an employee.
 
10.  NONDISCLOSURE OF PROPRIETARY INFORMATION AND NON-COMPETITION
AGREEMENT.    Mr. Smith agrees and acknowledges that he continues to be bound by
the terms of the Employee Proprietary Information and Inventions Agreement
between Mr. Smith and Rogue Wave, executed by Mr. Smith on July 1, 2000, a copy
of which is attached hereto as Exhibit A and which is incorporated herein as if
set forth in full. Mr. Smith specifically acknowledges that he remains bound by
the covenant not to compete with Rogue Wave contained in section 4 of the
Employee Proprietary Information and Inventions Agreement. Nothing in this
paragraph should



3



--------------------------------------------------------------------------------

be construed to narrow the obligations of Mr. Smith imposed by any other
agreement, law or other source.
 
11.  RELEASE OF CLAIMS BY MR. SMITH.    For the consideration set forth in this
Agreement and the mutual covenants of Rogue Wave and Mr. Smith, Mr. Smith hereby
releases, acquits and forever discharges Rogue Wave, its affiliated corporations
and entities, its and their officers, directors, agents, representatives,
servants, attorneys, employees, shareholders, successors and assigns of and from
any and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys’ fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known or unknown, suspected and unsuspected,
disclosed and undisclosed, liquidated or contingent, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the Execution Date, including but not limited to: any and all such
claims and demands directly or indirectly arising out of or in any way connected
with Mr. Smith’s employment with Rogue Wave or the conclusion of that
employment; claims or demands related to salary, bonuses, commissions, incentive
payments, stock, stock options, or any ownership or equity interests in Rogue
Wave, vacation pay, personal time off, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation;
claims arising out of the administration or terms of Rogue Wave’s Sales
Compensation Plan; claims pursuant to any federal, any state or any local law,
statute, common law or cause of action including, but not limited to, the
Federal Civil Rights Act of 1964, as amended; attorney’s fees, court costs, or
any expenses under Title VII of the Federal Civil Rights Act of 1964, as
amended, or any other statute, agreement or source of law; the Federal Americans
with Disabilities Act of 1990; the Family and Medical Leave Act; the Employee
Retirement Income Security Act; the Colorado Discrimination and Unfair
Employment Act; the Equal Pay Act of 1963, as amended; the Fair Labor Standard
Act, as amended; tort law; contract law; wrongful discharge; discrimination;
harassment; fraud; misrepresentation; defamation; libel; emotional distress; and
breach of the implied covenant of good faith and fair dealing. Mr. Smith agrees
that in the event he brings a claim or charge covered by this release, or does
not dismiss with prejudice and withdraw any claim covered by this release, in
which he seeks damages against Rogue Wave or in the event he seeks to recover
against Rogue Wave in any claim brought by a governmental agency on his behalf,
this Agreement shall serve as a complete defense to such claims or charges.
 
12.  ADEA WAIVER AND RELEASE BY MR. SMITH.    Mr. Smith acknowledges that Mr.
Smith is knowingly and voluntarily waiving and releasing any rights Mr. Smith
may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA Waiver and Release”). Mr. Smith acknowledges that the
consideration given for this ADEA Waiver and Release, provided for in paragraph
2 above, is in addition to anything of value to which Mr. Smith was already
entitled. The parties agree and acknowledge that Mr. Smith has been advised by
this writing, as required by the ADEA that: (a) this ADEA Waiver and Release
does not apply to any claims under ADEA that may arise after the date that Mr.
Smith signs this Agreement; (b) Mr. Smith has the right to and is advised to
consult with an attorney prior to executing this Agreement; (c) Mr. Smith has
twenty-one days within which to consider this ADEA Waiver and Release (although
Mr. Smith may choose to voluntarily execute this ADEA Waiver and Release
earlier); (d) Mr. Smith has seven days following the execution of this Agreement
to revoke Mr. Smith’s ADEA Waiver and Release by sending, via certified United
States mail, written notice of revocation to the attention of Rogue Wave, Attn.
Director of Human Resources; 5500 Flatirons Parkway, Boulder, CO 80301, and (e)
this Agreement will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after Mr. Smith signs this
Agreement, provided that the Company has also signed this Agreement by that
date. The parties acknowledge and agree that revocation by Mr. Smith of the



4



--------------------------------------------------------------------------------

ADEA Waiver and Release is not effective to revoke Mr. Smith’s waiver or release
of any other claims pursuant to this Agreement. The parties further agree that
revocation by Mr. Smith of the ADEA Waiver and Release shall entitle Rogue Wave
to recover any and all payments made by Rogue Wave in consideration for Mr.
Smith executing and not revoking the ADEA Waiver and Release, as articulated in
paragraph 2 and to recover the costs, expenses and attorney’s fees incurred in
attempting to recover such payments.
 
13.  TAX CONSEQUENCES.    Mr. Smith expressly acknowledges that Rogue Wave has
not made, nor herein makes, any representation about the tax consequences of any
consideration provided by Rogue Wave to Mr. Smith pursuant to this Agreement.
Mr. Smith agrees to indemnify and hold Rogue Wave harmless for any and all
claims or penalties asserted against Rogue Wave for failure to pay taxes due on
any consideration provided by Rogue Wave pursuant to this Agreement.
 
14.  COOPERATION.    Mr. Smith agrees to fully cooperate with Rogue Wave in
connection with any Rogue Wave defense, prosecution, or investigation by Rogue
Wave regarding any actual or potential litigation, administrative proceeding, or
other such procedures, in which Rogue Wave may be involved as a party or
non-party from time to time.
 
15.  NO THIRD PARTY RIGHTS.    The parties agree that by making this Agreement
they do not intend to confer any benefits privileges or rights to others. The
Agreement is strictly between the parties hereto, subject to the terms of
paragraph 19 below, and that it shall not be construed to vest in any other the
status of third-party beneficiary.
 
16.  VOLUNTARY AND KNOWINGLY.    Mr. Smith acknowledges that, before executing
this Agreement, he has been advised and given the opportunity to consult with
counsel and has in fact sought and received advice from counsel of his own
choosing, and was fully advised of his rights under law. Mr. Smith further
acknowledges that he has reviewed this Agreement in its entirety, understands
it, and voluntarily executes it.
 
17.  DUTY TO EFFECTUATE.    The parties agree to perform any lawful additional
acts, including the execution of additional agreements, as are reasonably
necessary to effectuate the purpose of this Agreement.
 
18.  ENTIRE AGREEMENT.    Except for those agreements expressly referenced
herein, this Agreement, including Exhibit A hereto, constitutes the complete,
final and exclusive embodiment of the entire agreement between Mr. Smith and
Rogue Wave with regard to the subject matter hereof. This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein. It may not be modified except in a
writing signed by Mr. Smith and a duly authorized officer of Rogue Wave.
 
19.  SUCCESSORS AND ASSIGNS.    This Agreement, including Exhibit A hereto,
shall bind the heirs, personal representatives, successors, assigns, executors
and administrators of each party, and insure to the benefit of each party, its
heirs, successors and assigns.
 
20.  APPLICABLE LAW.    The parties agree and intend that this Agreement be
construed and enforced in accordance with the laws of the State of Colorado.
 
21.  FORUM.    This Agreement will be governed by and construed according to the
laws of the State of Colorado as such laws are applied to agreements entered
into and to be performed entirely within Colorado between Colorado residents.
Mr. Smith hereby expressly understands and



5



--------------------------------------------------------------------------------

consents that this Agreement is a transaction of business in the State of
Colorado and in the County of Boulder, Colorado, and constitutes the minimum
contacts necessary to make Mr. Smith subject to the personal jurisdiction and
venue of the federal courts located in the State of Colorado, and the state
courts located in the County of Boulder, Colorado. Mr. Smith agrees and
acknowledges that any controversy arising out of or relating to this Agreement
or the breach thereof, or any claim or action to enforce this Agreement or
portion thereof, or any controversy or claim requiring interpretation of this
Agreement must be brought in federal court within the State of Colorado or a
state court located in the County of Boulder, Colorado. No such action may be
brought in any forum outside the State of Colorado. Any action brought in
contravention of this paragraph by one party is subject to dismissal at any time
and at any stage of the proceedings by the other, and no action taken by the
other in defending, counter claiming or appealing shall be construed as a waiver
of this right to immediate dismissal. A party bringing an action in
contravention of this paragraph shall be liable to the other party for the
costs, expenses and attorney’s fees incurred in successfully dismissing the
action or successfully transferring the action to the federal courts located in
the State of Colorado, or the state courts located in the County of Boulder,
Colorado.
 
22.  SEVERABLE.    If any provision of this Agreement is determined to be
invalid, void or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement, and the provision in question
shall be modified so as to be rendered enforceable.
 
23.  ENFORCE ACCORDING TO TERMS.    The parties intend this Agreement to be
enforced according to their terms.
 
24.  EXECUTION DATE.    This Agreement is effective on the later of the dates
that each party signed this Agreement (“Execution Date”).
 
25.  COUNTERPARTS.    This Agreement may be executed in one or more
counterparts, any of which need not contain the signatures of more than one
party but all signed counterparts taken together will constitute one and the
same argument.
 
26.  SECTION HEADINGS.    The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
27.  EXPIRATION.    Unless otherwise agreed to by Rogue Wave in writing signed
by an authorized Rogue Wave representative, this agreement must be executed by
Mr. Smith and delivered to Rogue Wave no later than January 29, 2002 to be
effective or binding on Rogue Wave.



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as follows:
 
        James M. Smith, an individual
     
ROGUE WAVE SOFTWARE, INC.,
a Delaware corporation
   
/s/    JAMES SMITH        

--------------------------------------------------------------------------------

     
By:
 
/s/    MARY E. K. WALKER    

--------------------------------------------------------------------------------

   
James M. Smith
     
Its:
 
Director, HR

--------------------------------------------------------------------------------

                     
Date: January 14, 2002
     
Date: January 14, 2002

 
Exhibit A:    Employee Proprietary Information and Inventions Agreement, filed
as Exhibit 10.13, Exhibit D, to the Registrant’s quarterly report on Form 10-Q
for the quarter ended December 31, 2001.



7